By the Court,

Savage, Ch. J.
We have the authority of Hawkins for saying that a plea of a former indictment pending for the same offence is bad, Hawkins’ P. C., book 2, ch. 34, § 1; and by our revised statute, 2 R. S. 726, § 42, the first indictment is superseded by the second, and liable to be quashed. It is not therefore a bar to such second indictment.
The only question, therefore, is the one decided by the court below, whether the offence charged is indictable.
The legislature have given us their definition of conspiracies, and abrogated the common law on the subject. We must therefore see whether this case comes within the statute. The legislature have said, “ If two or more persons shall conspire, either I. To commit any offence; or 2. Falsely and maliciously to indict another for any offence, or to procure another to be charged or arrested for any such offence ; or 3. Falsely to move or maintain any suit; or 4. To cheat and defraud any person of any property by any means which are in themselves criminal; or 5. To cheat and defraud any person of any property, by any means which if executed would amount to a cheat, or to obtaining money or property by false pretences; or 6. To commit any act injurious to the public health, to public morals, or to trade or commerce; or for the *15perversion or obstruction of justice or the due administration of the Jaws—they shall be deemed guilty of a misdemeanor.” 2 R. S. 691, § 8; and in section 9, it is declared that “ no conspiracies, other than such as are enumerated in the last section, are punishable criminally.” If the conspiracy charged in the indictment is an offence under this statute, it must be embraced under the sixth subdivision, and is an act injurious to trade or commerce.
The conspiracy in this case was not to commit an offence within the meaning of the statute ; the raising of wages is no offence—the conspiracy is the offence, if any has been committed. Nor was the object to indict any one ; to move or maintain a suit; to cheat any one by criminal means, or by any means which, if executed, would amount to a cheat; nor to obstruct the course of justice or the administration of the laws. '
The question therefore is, is a conspiracy to raise the wages of journeymen shoemakers an act injurious to trade or commerce ? The words trade and commerce are said by Jacobs, in his Law Dictionary, not to be synonymous; that commerce relates to dealings with foreign nations ; trade, on the contrary, means mutual traffic among ourselves, or the buying, selling or exchange of articles between members of the same community. That the raising of wages and a conspiracy, confederacy or mutual agreement among journeymen for that purpose is a matter of public concern, and in which the public have a deep interest, there can be no doubt. That it was an indictable offence at common law is established by legal adjudications. In The King v. Journeymen Tailors of Cambridge, 8 Mod. 11, the defendants were indicted for a conspiracy among themselves to raise their wages; they were found guilty, and moved in arrest, among other things, that no crime appeared upon the face of the indictment. To this the court answer, that it is true that the indictment sets forth that the defendants denied to work under such wages as they demanded, but it was not for the denial, but the conspiracy, they were indicted ; and the court add, that a conspiracy of any kind is illegal, though the matter about which they conspired might have been lawful for them or any of them to do *16without a conspiracy, and they refer to the case of The Tubwomen v. The Brewers of London. This case has been cited as sound law by all subsequent writers on criminal law. The People v. Trequier and others, 1 Wheeler’s Cr. Cas. 142, was an indictment against the defendants for a conspiracy to cause one Acker to be discharged from employment as a hatter, and refusing to work for their employers unless they would discharge Acker, because, as they alleged, he, Acker, worked for “ knocked down wages.” The facts of the case were much like the present, except that the defendants there were hatters, and here they are shoemakers. The counsel for the defendants contended that the doctrine of conspiracy was not applicable in this country. The defendants were convicted. Journeymen may e ach singly refuse to work unless they receive an advance of wages, but if they do so by preconcert or association, they may be punished for a conspiracy. 6 T. R. 636. Such was the construction of the common law; but in England the subject has been thought sufficiently important to require the special attention of the legislature, and statutes were enacted in the reign of Edward 6th and George 3d, which subject workmen, conspiring either to reduce the time of labor or to raise their wages, to the punishment of fine and imprisonment. 1 have found but few adjudications upon this subject; but precedents, in the absence of adjudications, are some evidence of what the law is. Among these, we find precedents at common law against journeymen for conspiring to raise their wages and lessen the time of labor, and to compel masters to pay for a whole day’s work ; against journeymen lamp-lighters, for conspiring to raise wages, and against journeymen curriers for the like offence, 3 Chitty’s Cr. Law, 1163, and note 9 ; against salt-makers, for conspiring to enhance the price of salt; against journeymen serge-weavers, for refusing to work for a master who had employed a man contrary to certain rules entered into by conspiracy; against journeymen leather dressers, for conspiring to induce a man to turn a person out of his employment; against master rope-makers, for conspiring not to employ journeymen who had left their last master without his consent. Some of these of-fences seem to have had for their object the oppression and *17injury of an individual; others were calculated to injure the public. The immediate object in those cases, as in this, probably was to benefit the conspirators themselves; but if their individual benefit is to work a public injury, a conspiracy for such an object is against the spirit of the common law. The offence of conspiracy seems to have been left in greater uncertainty by the common law than most other offences. Mr. Ghilty states that all confederacies wrongfully to injure another in any manner are misdemeanors. So the law was understood by this court, until the decision of the case of Lambert v. The People, 9 Cowen, 578. The judgment of this court was reversed in that case by the casting vote of the president of the court for the correction of error’s, but whether on the ground that conspiracy to defraud an individual was not indictable, or on the ground that the indictment was defective in omitting to state the means by which the fraud was effected, it is impossible from the report of the case to ascertain ;■ and the question was left in doubt, whether an indictment lies for a conspiracy to produce a mere private injury, by means which are not in themselves criminal, and which would not affect the public, nor obstruct public justice. That question was intended to be put at rest by the revised statutes5 and we have the authority of the revisers for saying that this is the only particular in which a departure from the common law doctrine was intended, if indeed the common law v/as as it was understood by this court. See Revisers’ Note to part 4, ch. 1. tit. 6.
Whatever disputes may exist among political economists upon the point, I think there can be no doubt, in a legal sense, but what the wages of labor compose a material portion of the value of manufactured articles. The products of mechanical labor compose a large proportion of the materials with which trade is carried on. By trade, I now understand traffic or mutual dealings between members of the same community, or internal trade. Coarse boots and shoes are madein many parts of our country; not for particular persons who are to wear them, but as an article of trade and commerce. Probably such is the case in Geneva, where this offence was com*18mitted. If journeymen boot makers, by extravagant demands for wages, so enhance the price of boots made in Geneva, for instance, that boots made elsewhere, in Auburn for example, can be sold cheaper, is not such an act injurious to trade ? It is surely so to the trade of Geneva in that particular article, and that I apprehend is all that is necessary to bring the offence within the statute. It is important to the best interests of society that the price of labor be left to regulate itself, or rather be limited by the demand for it. Combinations and confederacies to enhance or reduce the prices of labor, or of any articles of trade or commerce, are injurious. They may be oppressive, by compelling the public to give more for an article of necessity or of convenience than it is worth; or on the other hand, of compelling the labor oft he mechanic for less than its value. Without any officious and improper interference on the subject, the price of labor or the wages of mechanics will be regulated by the demand for the manufactured article, and the value of that which is paid for it; but the right does not exist either to enhance the price of the article, or the wages of the mechanic, by any forced and artificial means. The man who owns an article of trade or commerce is not obliged to sell it for any particular price, nor is the mechanic obliged by Jaw to labor for any particular price. He may say that he will not make cohrse boots for less than one dollar per pair, but he has no right to say that no other mechanic shall make them for less. The cloth merchant may say that he will not sell his goods for less than so much per yard, but has no right to say that any other merchant shall not sell for a less price. If one individual does not possess such a right over the conduct of another, no number of individuals can possess such a right. All combinations therefore to effect such an object are injurious, not only to the individual particularly oppressed, but to the public at large. In the present case, an industrious man was driven out of employment by the unlawful measures pursued by the defendants, and an injury done to the community, by diminishing the quantity of productive labor, and of internal trade. In so far as the individual sustains an injury, the remedy by indictment is taken away by *19oar revised statutes, and the sufferer is left to his action on the case ; but in so far as the public are concerned, in the embarrassment to trade by the discouragement of industry, the defendants are liable to punishment by indictment.
If combinations of this description are lawful in Geneva, they are so in every other place. If the boot makers may say that boots shall not be made for less than one dollar per pair, it is optional with them to say that ten or even fifty dollars shall be paid, and no man can wear a pair of boots without giving such price as the journeymen boot makers may choose to require. This, I apprehend, would be a monopoly of the most odious kind. The journeymen mechanics might, by fixing their own wages, regulate the prices of all manufactured articles, and the community be enormously taxed. Should the journeymen bakers refuse to work, unless for enormous wages, which the master bakers could not afford to pay, and should they compel all the journeymen in a city to stop work, the whole population must be without bread. So of journeymen tailors, or mechanics of any description. Such combinations would be productive of derangement and confusion, which certainly must be considered “injurious to trade.” Such consequences would follow were such combinations universal. It is true, that no great danger is to be apprehended on account of the impracticability of such universal combinations. But if universally or even generally entered into, they would be prejudicial to trade and to the public; they are wrong in each particular case. The truth is, that industry requires no such means to support it. Competition is the life of trade. If the defendants cannot make coarse boots for less than one dollar per pair, let them refuse to do so; but let them not directly or indirectly undertake to say that others shall not do the work for a less price. It may he that Pennock, from greater industry or greater skill, made more profit by making boots at seventy-five cents per pair than thedefendants at a dollar. He had a right to work for what he pleased. His employer had a right to employ him for such price as they could agree upon. The interference of the defendants was unlawful; its tendency is not only to individual oppression, but to public inconvenience and embarrassment.
*20I am of opinion that the offence is indictable, and that the judgment of the general sessions of Ontario county should be reversed, and that a venire de novo should issue.
Judgment accordingly.